Citation Nr: 1135819	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left knee evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to March 1966 and from February 12, 1993, to February 14, 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU based on his left knee disability.  As such, the Board has included the TDIU issue on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to his left knee claim, the Veteran asserts that this disorder has worsened since the most recent VA examination that was conducted in March 2009.  Indeed, in a September 2010 statement, the Veteran cited the findings and conclusions set forth in a June 22, 2009, VA outpatient treatment evaluation that reflects that the Veteran's left knee disability "negatively affects his employability and activities of daily living."  In addition, according to the outpatient evaluation, which was prepared by the Veteran's treating VA physician, the Veteran has significant pain on motion as well as locking and wore a knee brace to treat the condition.  Finally, his treating VA physician reported that the Veteran was a candidate for knee replacement surgery.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Board has no discretion and must remand the claim for a contemporaneous VA examination to assess the current nature, extent and severity of this disability.

In addition, the record suggests the Veteran likely receives regular VA treatment for his left knee disorder.  However, records of his VA care are current only as of July 2010.  On remand, any additional VA treatment records dated after July 2010 should be added to the file.  Also, in light of the incomplete nature of the claims folder, the RO should ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims folder on remand.

Finally, the issue of an increased disability rating for the right knee is inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should locate any temporary and/or additional claims files currently held at the St. Petersburg, Florida, RO and associate them with the current file folder.

2.  Contact the Veteran and ask that he identify any outstanding records pertaining to his disability dated since July 2010.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Regardless of whether the Veteran responds, the RO should obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran dated since July 2010.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of left knee impairment, i.e. relating to his level of pain and functional loss and the extent and frequency of any left knee locking and/or instability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to assess the nature and severity of his left knee disability.  The claims folder must be made available to and reviewed by the examiner, and all necessary tests, including X-rays and range of motion studies should be conducted.  The examiner should express the ranges of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation present in terms of additional degrees of limited motion of the left knee on flexion and extension.  The examiner should also report the extent of the Veteran's pain-free flexion and extension.  

The examiner should also note whether there is any instability, crepitus, or swelling of the left knee upon physical examination.  In doing so, the examiner must acknowledge and discuss the Veteran's report regarding the nature, extent and frequency of any left knee locking and/or instability.  In addition, the examiner must address the findings and conclusions set forth in the June 22, 2009, VA outpatient treatment evaluation that was prepared by the Veteran's treating VA physician.

The examiner should also provide findings as to the nature and extent of the impact of the Veteran's left knee disability on his occupational functioning.  All findings and conclusions should be set forth in the examination report.  

5.  Then, readjudicate the issues on appeal, including entitlement to TDIU.  If the benefits sought remain denied, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

